Citation Nr: 1510035	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  


REPRESENTATION


Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  Service in the Republic of Vietnam is indicated by the record.  He is the recipient of the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was scheduled to appear at the Los Angeles RO for a videoconference hearing before the undersigned Veterans Law Judge in March 2015.  In February 2015, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).


FINDING OF FACT

In a February 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he was withdrawing from appellate consideration his claim for disability ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal concerning entitlement to disability ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204 (2014).  Here, the Veteran expressed his intent to withdraw from appellate consideration his claim for disability ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities in a statement (VA Form 21-4138) dated in February 2015.  
Thus, there remain no allegations of error of fact or law for appellate consideration as to the issues of increased ratings for the bilateral lower extremities.  Accordingly, the Board does not have jurisdiction to review them, and they must be dismissed.  38 U.S.C.A. § 7105,

ORDER

The appeal concerning entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is dismissed.

The appeal concerning entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is dismissed.



____________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


